Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 5, 7, 8, 11, 12, 13, 14, 15, 19, and 20 are objected to because of the following informalities:  “the plurality of assets” should be changed to read “the plurality of different assets” in the following locations:
Claim 1 Lines 3-4 (2 instances) and Line 10
Claim 5 Line 4, and Lines 8-9
Claim 7 Line 2
Claim 8 Lines 1-2
Claim 11 Line 2
Claim 12 Line 2
Claim 13 Line 1
Claim 14 Lines 2-3
Claim 15 Line 6 (2 instances), Lines 11-12
Claim 19 Line 4, Lines 8-9
Claim 20 Line 2

Appropriate correction is required.
Claims 1, 5, and 19 are objected to because of the following informalities: “the particular asset” should be changed to read “a particular asset” in the following locations:
Claim 1 Line 10
Claim 5 Line 9
Claim 19 Line 9
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in Line 2, "an Inner Race Ball Pass Fault an Outer Race Ball Pass Fault" should be changed to read "an Inner Race Ball Pass Fault, an Outer Race Ball Pass Fault".  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-14 are directed to a method and Claims 15-20 are directed to a system.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1 and 15:
“receiving vibration spectrum data from a plurality of different assets” (mental process);
“determining, based on a shape of the vibration spectrum data…clusters…” (mental process);
“determining…based on…pattern recognition rules…fault classifications” (mental process);
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claims 1 and 15 “computer”, “memory”, and “processor” correspond to generic hardware elements used to implement an abstract idea or other exception on a computer.  The remaining additional limitations in claims 1 and 15 “generating an output…” and “saving a record…” are insignificant extra-solution activity, as they amount to mere data gathering and outputting (see MPEP 2106.05(g)(3)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
	Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1 and 15 “computer”, “memory”, and “processor” correspond to generic hardware elements used to implement an abstract idea or other exception on a computer.  The remaining additional limitations of claims 1 and 15 “generating an output…” and “saving a record…” amount to well-understood, routine, and conventional functions (storing and retrieving information in memory – see MPEP 2106.05 (d)(II))
	Dependent claim(s) 2-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claim 2 recites the same limitations as Claim 1, merely specifying the range of fault classifications. (mental process)
	Claim 3 recites the same limitations as Claim 2, merely specifying the range of fault types. (mental process)
	Claim 4 recites the same limitations as Claim 1, merely specifying that the data comes from two different stages (mental process)
Claim 5 recites, in addition to Claim 4 (mental process), determining clusters based on a shape of the vibration spectrum data (mental process) and determining fault classifications for each cluster based on pattern recognition rules (mental process); additional limitation “generating an output…” does not integrate the abstract idea into a practical application because it is insignificant extra solution activity (mere data gathering and outputting  - See MPEP 2106.05(g)(3)), nor is it sufficient to amount to significantly more than the judicial exception, since it is well understood, routine, and conventional activity (storing and retrieving information in memory – see MPEP 2106.05(d)(II)).
Claim 6 recites the same limitations as Claim 1, specifying that the vibration spectrum data is averaged over time (mental process, mathematical calculation).
Claim 7 recites the same limitations as Claim 6, merely specifying that the vibration spectrum data comprises multiple spectra (mental process).
Claim 8 recites the same limitations as Claim 1, specifying that determining the clusters is accomplished by executing an algorithm (mental process).
	Claim 9 recites the same limitations as Claim 8, specifying possible clustering algorithms (mental process).
Claim 10 recites the same limitations as Claim 1, specifying that determining a fault is accomplished by executing an algorithm (mental process).
Claim 11 recites, in addition to Claim 1, extracting at least one feature from the spectrum data to reduce the dimensionality of the spectrum data (mental process).
Claim 12 recites the same limitations as Claim 11, merely specifying that determining clusters is performed on the reduced dimensionality spectrum data (mental process).
Claim 13 recites the same limitations as Claim 1, specifying that the plurality of assets are each a wind turbine (mental process).  The additional element “wind turbine” does not integrate the abstract idea into a practical application because it is merely reciting the words “apply it” to the judicial exception (See MPEP 2106.04(d)(I)), nor is it sufficient to amount to significantly more than the judicial exception, since it is merely indicating a field of use (see MPEP 2106.05(h)).
Claim 14 recites the same limitations as Claim 13, specifying that the identification of a fault is executed independently for a high speed shaft and low speed shaft (mental process).    The additional elements “wind turbine”, “high speed shaft”, and “low speed shaft” do not integrate the abstract idea into a practical application because they are merely reciting the words “apply it” to the judicial exception (See MPEP 2106.04(d)(I)), nor are they sufficient to amount to significantly more than the judicial exception, since they are merely indicating a field of use (see MPEP 2106.05(h)).
Claim 16 recites the same limitations as Claim 15, merely specifying the range of fault classifications. (mental process)
	Claim 17 recites the same limitations as Claim 16, merely specifying the range of fault types. (mental process) 
Claim 18 recites the same limitations as Claim 15, merely specifying that the data comes from two different stages (mental process).
Claim 19 recites, in addition to Claim 18 (mental process), determining clusters based on a shape of the vibration spectrum data (mental process) and determining fault classifications for each cluster based on pattern recognition rules (mental process); additional limitation “generating an output…” does not integrate the abstract idea into a practical application because it is insignificant extra solution activity (mere data gathering and outputting  - See MPEP 2106.05(g)(3)), nor is it sufficient to amount to significantly more than the judicial exception, since it is well understood, routine, and conventional activity (storing and retrieving information in memory – see MPEP 2106.05(d)(II)).
Claim 20 recites the same limitations as Claim 15, specifying that the vibration spectrum data is averaged over time (mental process, mathematical calculation).
	Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the determining of the identification of the at least one fault" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the determining of the at least one fault.”
Claim 14 recites the limitation "the determining of the identification of the at least one fault" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the determining of the at least one fault.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen et. al. (US Patent 6,802,221 B2; hereinafter “Hedeen”), in view of Kenkre et. al. (US PGPub 2017/0068923 A1; hereinafter “Kenkre”), and Yuan et. al. (US PGPub 2013/0332773 A1; hereinafter “Yuan”).
As per Claim 1, Hedeen teaches a computer implemented method (Hedeen, Abstract Line 1, discloses a method: “The present invention is for a system or method for conditioned based monitoring of a bearing assembly.”  Hedeen, Col 3 Lines 17-22, discloses a processor typical of a computer: “The sensor 13 is integrated with a processor 14, which receives the signal from the sensor 13 and converts the signal into spectral data illustrative of the vibrational movement of the bearing assembly. The processor 14 may be a typical personal computer”), the method comprising:
receiving vibration spectrum data from a plurality of different assets;  (Hedeen, Col 1 Lines 58-67, discloses receiving vibration spectrum data from a single asset, a bearing assembly: “The system generally includes a sensor, such as an accelerometer or vibration sensor, placed in proximity to the bearing assembly. The sensor generates a signal indicative of an amplitude and frequency of the vibrational movement of the bearing assembly. A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement.”  Here, vibration spectrum data is denoted by “spectral data representative of the vibrational movement”.  Hedeen, Col 2 Lines 6-9, discloses receiving this data from multiple bearing assemblies (i.e., a plurality of assets):  “These fault frequencies, and the amplitude threshold, are obtained from spectral data representative of the vibrational movement of a population of like bearing assemblies.”) 
generating an output including an association of each of the plurality of assets with the fault classification [of the cluster in which the particular asset is grouped] (Hedeen, Abstract Lines 9-14, discloses generating a signal (i.e., an output) indicative of an association of an asset with a fault classification:  “A database (15) comprises data representative of an amplitude threshold, for at least one predetermined frequency, characteristic of a bearing fault. The processor (15) compares the spectral data to the amplitude threshold and generates a signal indication of the bearing assembly.” *It will be readily apparent in the teaching of Yuan below that the fault classification is of a cluster.)
and saving a record of the output to a data store.  (Hedeen, Col 2 Lines 1-7, discloses that information about fault conditions is saved to a data store: “A database, in communication with the processor, comprises data representative of a predetermined amplitude threshold for at least one bearing fault, and at least one predetermined frequency (also referred to as a "fault frequency"), wherein each frequency is characteristic of at least one bearing fault.”)

However, Hedeen does not teach determining, based on a shape of the vibration spectrum data for each of the plurality of assets, clusters for the plurality of assets, assets being grouped in a same cluster having vibration spectrum data of a similar spectral shape; nor does it teach determining, based on a shape of the vibration spectrum data for each of the plurality of assets, clusters for the plurality of assets, assets being grouped in a same cluster having vibration spectrum data of a similar spectral shape; determining for each of the clusters, based on an application of domain derived pattern recognition rules for the vibration spectrum data, one of a plurality of fault classifications; fault classification of the cluster. 
Kenkre teaches determining, based on a shape of the [vibration spectrum] data for each of the plurality of assets, clusters for the plurality of assets, assets being grouped in a same cluster having [vibration spectrum] data of a similar spectral shape (Kenkre, Para [0035] Sentence 1, discloses clustering a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.” Kenkre, Para [0035], proceeds to disclose:  “An embodiment may perform additional clustering using time of last break down or operational history.”  Examiner’s Note:  Kenkre discloses clustering assets based on “operational history”.  *Hedeen, Col 1 Lines 58-67, discloses vibration spectrum data, which is a type of operational history.  The shape is a subset of the operational history / spectrum data).
Hedeen and Kenkre are analogous art because they are both in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hedeen’s fault determination of an asset based on vibration spectrum data with Kenkre’s clustering of assets based on operational history.  The modification would have been obvious because one of ordinary skill in the art would be motivated to leverage information about similar equipment (Kenkre: [0019]).
The combination of Hedeen and Kenkre does not teach determining, based on a shape of the vibration spectrum data for each of the plurality of assets, clusters for the plurality of assets, assets being grouped in a same cluster having vibration spectrum data of a similar spectral shape; determining for each of the clusters, based on an application of domain derived pattern recognition rules for the vibration spectrum data, one of a plurality of fault classifications; fault classification of the cluster.
Yuan teaches determining for each of the clusters, based on an application of domain derived pattern recognition rules for the [vibration spectrum] data, [one of a plurality] of fault classifications (Yuan, Abstract Lines 1-4, discloses using pattern recognition to identify faults, using training data (i.e., domain derived rules): “A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data. A classifier is trained using the pattern clusters in addition to annotated training data.” *Hedeen, Col 1 Lines 58-67, discloses vibration spectrum data as operating data.  Hedeen, Col 4 Lines 4-11, discloses a plurality of fault classifications:  “Typical frequencies in the fault mask include the first several harmonics of rotation 1.times., 2.times., etc which are indicative of looseness. Also included would be harmonics of ball pass frequency on the inner and outer race (BPFI and BPFO) and of the ball spin frequency (BSF). In addition, one may include several orders of plus and minus sidebands at 1.times. and the cage rotation frequency (FTF) about each of the above fault harmonics.”)
Fault classification of the cluster (Yuan, Para [0016], discloses:  “In the pattern clustering scheme, patterns are generalized by clustering all patterns in the operating data. Each cluster can be viewed as a symptom. All patterns within the same cluster as the annotated pattern are similar and can be viewed as possible variations of the annotated patterns. The confidence of a pattern showing a symptom is also calculated to allow soft clustering.”  Examiner’s Note:  Yuan discloses fault classification of a cluster:  “Each cluster can be viewed as a symptom.”  Yuan also discloses an association of each asset within the cluster with the fault:  “All patterns within the same cluster as the annotated pattern are similar and can be viewed as possible variations of the annotated patterns.”)
Hedeen, Kenkre, and Yuan are analogous art because they are all in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fault determination of clusters of assets based on vibration spectrum data of the combination of Hedeen and Kenkre with the determination of clusters and faults based on pattern recognition of operational data of Yuan.  The modification would have been obvious because one of ordinary skill in the art would be motivated to eliminate the need for experts to engage in the very deliberate and time consuming process of defining accurate rules for fault detection (Yuan: [0003]).

As per Claim 2, the combination of Hedeen, Kenkre, and Yuan teaches the method of claim 1 as shown above, and wherein the plurality of fault classifications includes at least one of the following: healthy, one or more known fault types, and unknown.  (Hedeen, Claims 3 and 4, discloses one or more known fault types:  “3. The system of claim 1 wherein the database comprises the step of providing a predetermined frequency indicative of a bearing fault associated with an inner race diameter of the bearing assembly.  4. The system of claim 1 wherein the system comprises the step of providing a predetermined frequency indicative of a bearing fault associated with an outer race diameter of the bearing assembly.”)

As per Claim 3, the combination of Hedeen, Kenkre, and Yuan teaches the method of claim 2 as shown above, and wherein the one or more known fault types include at least one of an Inner Race Ball Pass fault an Outer Race Ball Pass fault, a Ball Spin fault, a Planetary Bearing fault, and a Ring Gear fault. (Hedeen, Claims 3 and 4, discloses an inner race ball pass fault and an outer race ball pass fault:  “3. The system of claim 1 wherein the database comprises the step of providing a predetermined frequency indicative of a bearing fault associated with an inner race diameter of the bearing assembly.  4. The system of claim 1 wherein the system comprises the step of providing a predetermined frequency indicative of a bearing fault associated with an outer race diameter of the bearing assembly.”)

As per Claim 8, the combination of Hedeen, Kenkre, and Yuan teaches the method of claim 1 as shown above, and wherein the determining of the clusters for the plurality of assets is accomplished by executing an algorithm formulated to identify vibration spectrum data having a similar spectral shape. (Hedeen, Col 1 Lines 62-67, discloses vibration spectrum data: “A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement.”  Kenkre, Para [0035] Sentence 1, discloses clustering a plurality of assets by executing an algorithm: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.  Yuan, Abstract Lines 1-4, discloses clustering operating data (i.e. vibration spectrum data) based on pattern recognition (i.e. data of a similar spectral shape):  “A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data.”)

As per Claim 9, the combination of Hedeen, Kenkre, and Yuan teaches the method of claim 8 as shown above, and wherein the algorithm is one of a hierarchical clustering algorithm, a k-means algorithm, a nearest neighbor algorithm, and at least one algorithm based on a combination of clustering methods. (Kenkre, Para [0035] Sentence 1, discloses clustering a plurality of assets by executing a hierarchical clustering algorithm: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”  Kenkre, Para [0036] Lines 1-6, also discloses k-means:  “Other algorithms may be used for identifying the similarities between assets. For example, if a piece of datum contains numeric data, k-Means, density-based spatial clustering of applications with noise (DBSCAN), ordering points to identify the clustering structure (OPTICS), or another type of clustering algorithm may be used.”)

As per Claim 10, the combination of Hedeen, Kenkre, and Yuan teaches the method of claim 1 as shown above, and further comprising determining at least one fault in the vibration spectrum data wherein the determining of the identification of the at least one fault in the vibration spectrum data is accomplished by executing an algorithm formulated to detect the at least one fault.  (Hedeen, Col 5 Lines 20-27, discloses “The significant peaks are then compared to the fault mask and matched to the predetermined frequencies (fault frequencies), in step or means 25 and 26 respectively. If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak and the set of significant fault feature peaks will be analyzed to determine the condition of the bearing.”)

As per claim 15, claim 15 is a system claim corresponding to method claim 1. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, Col 3 Lines 18-24, discloses memory and a processor:  “The sensor 13 is integrated with a processor 14, which receives the signal from the sensor 13 and converts the signal into spectral data illustrative of the vibrational movement of the bearing assembly. The processor 14 may be a typical personal computer and monitor having sufficient memory capacity, and is programmed to display a spectrum, and to interpret and analyze spectral data.”  Claim 15 is rejected for the same reasons as claim 1.

As per claim 16, claim 16 is a system claim corresponding to method claim 2. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, as shown above, discloses a memory and a processor.)  Claim 16 is rejected for the same reasons as claim 2.

As per claim 17, claim 17 is a system claim corresponding to method claim 3. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, as shown above, discloses a memory and a processor.)  Claim 17 is rejected for the same reasons as claim 3.


Claims 4, 5, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hedeen, Kenkre, and Yuan further in view of Ramakrishnan et. al. (US PGPub 2019/0154007 A1; hereinafter “Ramakrishnan”).

As per Claim 4, the combination of Hedeen, Kenkre, and Yuan as shown above teaches the method of claim 1.  However, the combination of Hedeen, Kenkre, and Yuan does not teach wherein the vibration spectrum data is received from two different stages for at least one of the plurality of different assets.  Ramakrishnan teaches wherein the vibration spectrum data is received from two different stages for at least one of the plurality of different assets.  (Ramakrishnan, Para [0049] Sentence 1, discloses tracking faults with vibration spectrum data:  “As explained below, the controller 104 can track the progression of a fault in the system of gears by monitoring the vibrational data that it receives from the sensor 103.”  Ramakrishnan, Para [0052], discloses that vibrational data is received from multiple stages:  “The controller 104 then analyses the FFT data and obtains a first centre harmonic frequency amplitude according to the measured vibrations of the system of gears at step 204. This first centre harmonic frequency amplitude is a fundamental tooth mesh frequency amplitude. Each gear mesh in the system of gears 102 has a fundamental tooth mesh frequency (TMF1), which represents the frequency at which the teeth of interlocking gears come together, i.e. the number of teeth multiplied by shaft speed. As such, the controller may obtain a specific amplitude in relation to a particular gear mesh, allowing for the system to monitor faults in relation to a particular stage of the system of gears 102, i.e. the frequency at which an amplitude is measured is indicative of a particular mesh that is responsible for producing that amplitude.”  Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”)
Hedeen, Kenkre, Yuan, and Ramakrishnan are analogous art because they are all in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fault determination of clusters of assets based on pattern recognition of vibration spectrum data of the combination of Hedeen, Kenkre, and Yuan with the monitoring of faults in multiple stages of Ramakrishnan.  The modification would have been obvious because one of ordinary skill in the art would be motivated to determine where in the system of gears the fault lies and therefore allow the fault to be addressed efficiently (Ramakrishnan: [0013] Lines 7-11).

As per Claim 5, the combination of Hedeen, Kenkre, Yuan, and Ramakrishnan teaches the method of claim 4 as shown above, and further comprising, for each of the two different stages of the at least one of the plurality of different assets: determining, based on a shape of the vibration spectrum data, clusters for the plurality of assets (Hedeen, Col 1 Lines 62-67, discloses vibration spectrum data: “A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement.”  Kenkre, Para [0035] Line 1, discloses clustering a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”  Kenkre, Para [0035] Lines 9-11, then goes on to suggest that the clustering of assets be done by operational history (i.e., vibration spectrum data):  “For example, an embodiment may perform additional clustering using time of last break down or operational history.”  Yuan, Abstract Lines 1-4, discloses clustering operating data (i.e. vibration spectrum data) based on pattern recognition (i.e. data of a similar spectral shape):  “A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data.”  Ramakrishnan, Para [0052], discloses that vibrational data is received from multiple stages:  “The controller 104 then analyses the FFT data and obtains a first centre harmonic frequency amplitude according to the measured vibrations of the system of gears at step 204. This first centre harmonic frequency amplitude is a fundamental tooth mesh frequency amplitude. Each gear mesh in the system of gears 102 has a fundamental tooth mesh frequency (TMF1), which represents the frequency at which the teeth of interlocking gears come together, i.e. the number of teeth multiplied by shaft speed. As such, the controller may obtain a specific amplitude in relation to a particular gear mesh, allowing for the system to monitor faults in relation to a particular stage of the system of gears 102, i.e. the frequency at which an amplitude is measured is indicative of a particular mesh that is responsible for producing that amplitude.”  Examiner’s Note:  Key here is not only Ramakrishnan’s disclosure that multiple stages exist and vibrational data is received from them, but primarily the independent analysis of the data from the stages, as indicated by “monitor faults in relation to a particular stage.”  The combination therefore amounts to the clustering of the combination of Hedeen, Kenkre, and Yuan being done for each of the stages, as required by the instant claim. )
determining for each of the clusters, based on an application of domain derived pattern recognition rules for the vibration spectrum data, one of a plurality of fault classifications (Hedeen, Abstract Lines 9-14, discloses determining one of a plurality of fault classifications based on vibration spectrum data:  “A database (15) comprises data representative of an amplitude threshold, for at least one predetermined frequency, characteristic of a bearing fault. The processor (15) compares the spectral data to the amplitude threshold and generates a signal indication of the bearing assembly.”  Hedeen, Col 4 Lines 4-11, discloses a plurality of fault classifications:  “Typical frequencies in the fault mask include the first several harmonics of rotation 1.times., 2.times., etc which are indicative of looseness. Also included would be harmonics of ball pass frequency on the inner and outer race (BPFI and BPFO) and of the ball spin frequency (BSF). In addition, one may include several orders of plus and minus sidebands at 1.times. and the cage rotation frequency (FTF) about each of the above fault harmonics.”  Yuan, Abstract Lines 1-4, discloses using pattern recognition or operating data (i.e., vibration spectrum data) to identify faults, using training data (i.e., domain derived rules): “A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data. A classifier is trained using the pattern clusters in addition to annotated training data.”)
generating an output including an association of each of the plurality of assets with the fault classification of the cluster in which the particular asset is grouped (Hedeen, Abstract Lines 9-14, discloses generating a signal (i.e., an output) indicative of the determined fault condition of an asset:  “A database (15) comprises data representative of an amplitude threshold, for at least one predetermined frequency, characteristic of a bearing fault. The processor (15) compares the spectral data to the amplitude threshold and generates a signal indication of the bearing assembly.”  Yuan, Para [0016], discloses:  “In the pattern clustering scheme, patterns are generalized by clustering all patterns in the operating data. Each cluster can be viewed as a symptom. All patterns within the same cluster as the annotated pattern are similar and can be viewed as possible variations of the annotated patterns. The confidence of a pattern showing a symptom is also calculated to allow soft clustering.”  Examiner’s Note:  Yuan discloses fault classification of a cluster:  “Each cluster can be viewed as a symptom.”  Yuan also discloses an association of each asset within the cluster with the fault:  “All patterns within the same cluster as the annotated pattern are similar and can be viewed as possible variations of the annotated patterns.”)

As per Claim 13, the combination of Hedeen, Kenkre, Yuan, and Ramakrishnan teaches the method of claim 1 as shown above, and wherein the plurality of assets are each a wind turbine. (Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”  Ramakrishnan, Abstract Sentence 1, discloses a wind turbine:  “A method of identifying a fault in a system of gears in a wind turbine is provided.”)

As per Claim 14, the combination of Hedeen, Kenkre, Yuan, and Ramakrishnan teaches the method of claim 13 as shown above, and wherein the wind turbine includes at least one of a high speed shaft and a low speed shaft and the determining of the clusters for the plurality of assets and the determining of the identification of at least one fault in the vibration spectrum data is executed independently for each of the at least one high speed shaft and the low speed shaft. (Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”  Ramakrishnan, Para [0040], discloses a high speed stage (i.e., shaft) and a low speed stage:  “FIG. 1 shows a system 100 according to an embodiment of the invention. The system 100 comprises a wind turbine 101, which itself comprises a system of gears 102 and a sensor 103. The general set up and arrangement of the gears within a wind turbine is well known in the art and as such will not be described in detail. However, to aid understanding, it should be noted that systems of gears used in wind turbines are typically multi-stage, for example, a low speed stage, an intermediate speed stage, and a high speed stage, allowing the speed of rotation of the gears to be stepped up and down as appropriate. In the present embodiment a three stage gearbox is used. However, it will be appreciated that the invention is applicable to any arrangement of gears that can conceivably be used within a wind turbine. For example, any two stage, three stage gearbox or other multi-stage gearbox suitable for use in a wind turbine can be used.” Ramakrishnan, Para [0052], discloses monitoring vibration data to determine at least one fault, independently for each stage (i.e., the high speed shaft and low speed shaft):  “The controller 104 then analyses the FFT data and obtains a first centre harmonic frequency amplitude according to the measured vibrations of the system of gears at step 204. This first centre harmonic frequency amplitude is a fundamental tooth mesh frequency amplitude. Each gear mesh in the system of gears 102 has a fundamental tooth mesh frequency (TMF1), which represents the frequency at which the teeth of interlocking gears come together, i.e. the number of teeth multiplied by shaft speed. As such, the controller may obtain a specific amplitude in relation to a particular gear mesh, allowing for the system to monitor faults in relation to a particular stage of the system of gears 102, i.e. the frequency at which an amplitude is measured is indicative of a particular mesh that is responsible for producing that amplitude.”  Examiner’s Note:  Key here is not only Ramakrishnan’s disclosure that multiple stages exist and vibrational data is received from them, but primarily the independent analysis of the data from the stages, as indicated by “monitor faults in relation to a particular stage.”)

As per claim 18, claim 18 is a system claim corresponding to method claim 4. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, Col 3 Lines 18-24, discloses memory and a processor:  “The sensor 13 is integrated with a processor 14, which receives the signal from the sensor 13 and converts the signal into spectral data illustrative of the vibrational movement of the bearing assembly. The processor 14 may be a typical personal computer and monitor having sufficient memory capacity, and is programmed to display a spectrum, and to interpret and analyze spectral data.”  Claim 18 is rejected for the same reasons as claim 4.

As per claim 19, claim 19 is a system claim corresponding to method claim 5. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, as shown above, discloses a memory and a processor.)  Claim 19 is rejected for the same reasons as claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hedeen, Kenkre, and Yuan further in view of Kettemer et. al. (US PGPub 2019/0302731 A1; hereinafter “Kettemer”).
As per Claim 6, the combination of Hedeen, Kenkre, and Yuan as shown above teaches the method of claim 1.  However, the combination of Hedeen, Kenkre, and Yuan does not teach wherein the received vibration spectrum data is, for each of the plurality of assets, averaged over a certain period of time.  Kettemer teaches wherein the received vibration spectrum data is, for each of the plurality of assets, averaged over a certain period of time. (Kettemer, Para [0029] discloses sensor signal values (i.e., vibration spectrum data) are averaged over time: “According to a preferred aspect, an individual processing rule can specify that the sensor system value is to be calculated as the average of the plurality of sensor signal values read out over a period of time specified in the individual processing rule, and/or an individual processing rule can specify that the sensor system value is to be calculated as the maximum value or minimum value of the plurality of sensor signal values read out over a period of time specified in the individual processing rule.”  Hedeen, Col 1 Lines 62-67, discloses vibration spectrum data: “A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement.”  Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”)
Hedeen, Kenkre, Yuan, and Kettemer are analogous art because they are all in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fault determination of clusters of assets based on pattern recognition of vibration spectrum data of the combination of Hedeen, Kenkre, and Yuan with the averaging of data over time of Kettemer.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce the data volume to be stored and to use information about the machine state over time to make predictions (Kettermer: [0028], [0049]).

As per claim 20, claim 20 is a system claim corresponding to method claim 6. The difference is that the device claim recites a memory and one or more processors.  (Hedeen, Col 3 Lines 18-24, discloses memory and a processor:  “The sensor 13 is integrated with a processor 14, which receives the signal from the sensor 13 and converts the signal into spectral data illustrative of the vibrational movement of the bearing assembly. The processor 14 may be a typical personal computer and monitor having sufficient memory capacity, and is programmed to display a spectrum, and to interpret and analyze spectral data.”  Claim 20 is rejected for the same reasons as claim 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hedeen, Kenkre, Yuan, and Kettemer, further in view of Ramakrishnan.
As per Claim 7, the combination of Hedeen, Kenkre, Yuan, and Kettemer as shown above teaches the method of claim 6.  However, the combination of Hedeen, Kenkre, Yuan, and Kettemer does not teach wherein the received vibration spectrum data comprises multiple spectra for each of the plurality of assets.  Ramakrishnan teaches wherein the received vibration spectrum data comprises multiple spectra for each of the plurality of assets. (Ramakrishnan, Para [0052], discloses that the vibration spectrum data comprises multiple spectra, allowing for monitoring of each stage of the system:  “The controller 104 then analyses the FFT data and obtains a first centre harmonic frequency amplitude according to the measured vibrations of the system of gears at step 204. This first centre harmonic frequency amplitude is a fundamental tooth mesh frequency amplitude. Each gear mesh in the system of gears 102 has a fundamental tooth mesh frequency (TMF1), which represents the frequency at which the teeth of interlocking gears come together, i.e. the number of teeth multiplied by shaft speed. As such, the controller may obtain a specific amplitude in relation to a particular gear mesh, allowing for the system to monitor faults in relation to a particular stage of the system of gears 102, i.e. the frequency at which an amplitude is measured is indicative of a particular mesh that is responsible for producing that amplitude.”  Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”)

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hedeen, Kenkre, and Yuan further in view of Du et. al. (“An Intelligent Fault Diagnosis Architecture for Electrical Fused Magnesia Furnace Using Sound Spectrum Submanifold Analysis”; hereinafter “Du”).
As per Claim 11, the combination of Hedeen, Kenkre, and Yuan as shown above teaches the method of claim 1.  However, the combination of Hedeen, Kenkre, and Yuan does not teach further comprising extracting, on a per asset basis, at least one feature from the received spectrum data for the plurality of assets to reduce a dimensionality of the spectrum data.  Du teaches further comprising extracting, on a per asset basis, at least one feature from the received spectrum data for the plurality of assets to reduce a dimensionality of the spectrum data.  (Du, Section II Paragraph 1, dimensionality reduction via feature extraction of thousands of frequency components (i.e., spectrum data):  “For the better frequency resolution, several thousands of frequency components are generated with STFT including many irrelevant, redundant components for the fault diagnosis task. So, dimensionality reduction is required to achieve robust performance and reduction of analysis complexity. There are two main techniques to reduce dimensionality, which are feature selection and feature extraction.”  Kenkre, Para [0035] Line 1, discloses a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”)
Hedeen, Kenkre, Yuan, and Du are analogous art because they are all in the field of endeavor of condition monitoring.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the fault determination of clusters of assets based on pattern recognition of vibration spectrum data of the combination of Hedeen, Kenkre, and Yuan with the dimensionality reduction of Du.  The modification would have been obvious because one of ordinary skill in the art would be motivated to achieve robust performance and reduction of analysis complexity. (Du:  Section II Para 1)

As per Claim 12, the combination of Hedeen, Kenkre, Yuan, and Du teaches the method of claim 11 as shown above, and wherein the determining of the clusters for the plurality of assets is performed on the reduced dimensionality spectrum data. (Du, Section II Paragraph 1, discloses reduced dimensionality spectrum data:  “For the better frequency resolution, several thousands of frequency components are generated with STFT including many irrelevant, redundant components for the fault diagnosis task. So, dimensionality reduction is required to achieve robust performance and reduction of analysis complexity. There are two main techniques to reduce dimensionality, which are feature selection and feature extraction.”  Kenkre, Para [0035] Line 1, discloses clustering a plurality of assets: “One embodiment may use the data obtained at step 103, and use a hierarchical clustering algorithm to identify potential groups of assets.”  Kenkre, Para [0035] Lines 9-11, then goes on to suggest that the clustering of assets be done by operational history (i.e., vibration spectrum data):  “For example, an embodiment may perform additional clustering using time of last break down or operational history.”  Yuan, Abstract Lines 1-4, discloses clustering operating data (i.e. spectrum data) based on pattern recognition (i.e. data of a similar spectral shape):  “A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data.”  Examiner’s Note:  Yuan’s pattern recognition of spectrum data is not limited to non-dimensionality-reduced spectrum data.  It is generically directed to operating data.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bechhoefer et. al. (“Condition monitoring architecture: To reduce total cost of ownership”) discloses detecting faults in wind turbines using vibration data, and high speed and low speed shafts of a wind turbine.
Mendel et. al. (“Automatic Bearing Fault Recognition using Vibration Signal Analysis”) discloses using pattern recognition to detect faults in vibration signals
Zarei (“Induction motors bearing fault detection using pattern recognition techniques”) discloses using pattern recognition to detect faults in vibration signals
Mihok et. al. (US PGPub 2011/0270577 A1), discloses monitoring data for one wind turbine for a predetermined amount of time, and comparing it to monitored data for a grouping of wind turbines
Song et. al. (US PGPub 2007/0032966 A1) discloses monitoring vibration spectral shape of rotating equipment to detect faults
Hyldgaard et. al. (US PGPub 20140304201 A1) discloses comparing the vibration pattern of a wind turbine to a predefined vibration pattern to detect a fault
Hoge (US PGPub 2011/0060564 A1) discloses grouping sound signals together into clusters
Herzog et. al. (US PGPub 2018/0320658 A1) discloses clustering wind turbines together based on wind turbines currently experiencing similar environmental conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571) 272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184